Citation Nr: 0625135	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's service connection 
claim.  In October 2002, the Board remanded the claim for a 
videoconference hearing, but the veteran withdrew his request 
for a hearing in April 2005 correspondence.  The Board again 
remanded the claim for additional development in May 2005.

In July 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

For the reasons explained below, this claim must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant of further 
action required on his part.


REMAND

A December 1999 CT scan report prepared by Dr. "G.S." of 
the Dubois Regional Medical Center was interpreted to show 
the veteran with interstitial fibrotic changes.  A private 
physician, Dr. "A.I.," diagnosed the veteran with mild 
restrictive lung disease (January 2000), mild interstitial 
pulmonary fibrosis (August 2000), and asbestosis (January 
2001) based on this CT scan and pulmonary function tests.  
Dr. "A.I." also indicated in his August 2000 letter that it 
was likely that the veteran developed mild interstitial 
pulmonary fibrosis during service, possibly related to 
asbestos exposure at that time.  A VA examiner in October 
2000 diagnosed the veteran with mild interstitial pulmonary 
fibrosis but could not state with certainty whether the 
veteran had asbestos related disease.  

Further examination was requested to clarify the matter, but 
instead has only added complication to the medical picture.  
In March 2006, a VA examiner concluded that the veteran had 
no restrictive lung disease based on contemporaneous chest X-
rays and pulmonary function tests.

The Board cannot make its own independent medical 
determinations.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
Therefore, the Board cannot reconcile the conflicting 
diagnoses here, because there is no explanation as to why 
there were reported to be interstitial fibrotic changes on CT 
scan and abnormal pulmonary function tests in 1999 but normal 
chest X-ray and pulmonary function tests in 2006.  It is 
unclear whether the changes may have resolved, could be seen 
on CT scan but not X-ray, or whether there are other medical 
bases for the apparent contradictions.  A remand is therefore 
necessary for another VA examiner to review the evidence and 
identify the precise nature and etiology of any lung disorder 
in light of all of the medical evidence, portions of which 
are conflicting.  

In order to allow the new VA examiner to best accomplish this 
task, the AMC should attempt to obtain the actual CT scan (as 
opposed to the report that is in the claims file), in which 
case the new VA examiner should review the old CT scan, 
perform a new CT scan of the veteran's chest, if indicated, 
and compare the two.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to complete and 
return the appropriate releases to obtain 
the December 1999 CT scan either from the 
Dubois Regional Medical Center, 100 
Hospital Avenue, Dubois, PA 15801 or Dr. 
"A.I." (who has been the veteran's 
treating physician), Suite 202, 145 
Hospital Avenue, Dubois, PA 15801.

2.  Upon receipt of the appropriate 
releases, request the December 1999 CT 
scan.  If the initial request is 
unsuccessful, make at least one follow-up 
request unless it is indicated that the 
CT scan does not exist or that a follow-
up request would be futile.  38 C.F.R. 
§ 3.159(c)(1) (2005).  If the CT scan 
cannot be obtained after compliance with 
VA's duty to assist, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2005).

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA pulmonary examination to determine the 
nature and etiology of any pulmonary 
disorder, to include whether any 
abnormality exists.  The claims folder 
must be made available to the VA 
examiner, including the December 1999 CT 
scan if it is obtained, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, 
including a new CT scan of the veteran's 
chest or other appropriate testing, if 
indicated, and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should first indicate 
whether the veteran currently has a 
pulmonary disorder and, if so, state the 
precise nature of the disorder.  In doing 
so, the examiner should, if possible, 
explain the reasons for the above-
discussed discrepancies between the 
December 1999 CT scan report and 
diagnoses based upon it (indicating a 
pulmonary disorder) and the March 2006 VA 
examination report (indicating no 
pulmonary disorder).  If (and only if) 
the VA examiner diagnoses a current 
pulmonary disorder, he should then 
indicate whether it is at least as likely 
as not that this disorder is related to 
the veteran's exposure to asbestos during 
service or otherwise related to service.  
In doing so, the VA examiner should 
consider the opinions of the October 2000 
VA examiner and Dr. "A.I." in his 
August 2000 letter as to the etiology of 
the pulmonary disorders that they 
diagnosed.

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


